DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-13, 15, & 21 are rejected under 35 U.S.C. 103 as being unpatentable Mizuno et al. (Japanese Patent Application Publication # JP2012-022820A) in view of Occhini et al. (US Patent # 4,224,462).
Regarding Claim 1, Mizuno discloses an insulated submarine cable (i.e. submarine cable 100) including a conductive core (i.e. center conductor 10a/20a) and insulating material (i.e. cable insulator 10b/20b) surrounding the core, wherein the cable includes: 
2) and the insulating material has a thickness T1 (i.e. 12 mm); 
a second length (i.e. cable 10) along which the core has a cross-sectional area A3 (i.e. 600 mm2), less than the cross-sectional area A1 of the first length, and the insulating material has a thickness T2 (i.e. 12mm);
a joint (i.e. weld portions 72, 73, 74, 75, 76)  arranged between the first length and the second length, the joint including:
a third length (i.e. cable connecting portion 101) along which the core changes in cross-sectional area from A1 to A3 and the thickness of the insulating material does not reduce (Fig. 1, 2-4, 11; Abstract; Paragraphs 0015-0017, 0027, 0029, 0035, 0037, 0039-0042, 0050, 0066, 0069, 0082, 0083). Mizuno shows a tapering from one cross-sectional area to another at connecting portion 101.
Mizuno does not explicitly disclose that thickness T2 is less than the thickness T1 of the first length and a fourth length, between and axially offset from the third length and the second length, along which the thickness of the insulating material reduces to T2.
Occhini teaches that thickness T2 (i.e. thickness of the insulation of second section) is less than the thickness T1 (i.e. thickness of the insulation of first section) of the first length and a fourth length, between and axially offset from the third length and the second length, along which the thickness of the insulating material reduces to T2 (Fig. 2- 6; Abstract; Column 2, line 3-Column 3, line 39; Claim 5 & 12). 
Occhini teaches that it is well known in the art of submarine cables to vary the thickness of the insulation of different sections of the cable in order to account for the electrical gradient allowed by the hydrostatic pressure exercised externally by the water at every point depending on the depth at which each section of the cable is located. The variation in insulation thickness also allows for a reduction in weight in order to facilitate the laying operation. Occhini also teaches that a tapering from one thickness to another is possible and further thickness sections can be implemented. It would have been obvious to one skilled in the art to vary the thickness of the insulation in different sections or lengths of the cable in Mizuno, as taught by Occhini, in order to account for the electrical gradient allowed by the hydrostatic pressure exercised externally by the water at every point depending on the depth at which each section of the cable is located and to reduce the weight of certain sections in order to facilitate the laying operation. It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding Claim 5, Mizuno discloses that the thickness of the insulating material remains substantially constant along the third length (i.e. 12mm) (Fig. 1, 2-4, 11; Abstract; Paragraphs 0015-0017, 0027, 0029, 0031, 0035, 0037, 0039-0042, 0050, 0066, 0069, 0082, 0083). Mizuno shows that the thickness of the insulator remains constant.

Regarding Claim 7, Mizuno discloses that the cross- sectional area of the core remains constant along the fourth length (Fig. 1, 2-4, 11; Abstract; Paragraphs 0015-0017, 0027, 0029, 0031, 0035, 0037, 0039-0042, 0050, 0066, 0069, 0082, 0083).  Mizuno shows parts of the center conductor that have a constant cross-sectional area. Furthermore, Occhini teaches that, as the thickness of the insulating material changes, the conductor cross-sectional area remains constant. 

Regarding Claim 8, Mizuno does not explicitly disclose a filler length comprising filler material provided around the insulating material and extending along the fourth length and a portion of the second length, wherein the filler material increases in thickness as the insulating material surrounding the core decreases in thickness.
Occhini teaches a filler length comprising filler material provided around the insulating material (i.e. insulation 15, 23, 34) and extending along the fourth length and a portion of the second length, wherein the filler material increases in 
Occhini teaches that it is well known in the art of submarine cables to vary the thickness of the insulation of different sections of the cable in order to account for the electrical gradient allowed by the hydrostatic pressure exercised externally by the water at every point depending on the depth at which each section of the cable is located. The variation in insulation thickness also allows for a reduction in weight in order to facilitate the laying operation. Occhini also teaches that a tapering from one thickness to another is possible and further thickness sections can be implemented. Occhini also teaches multiple “filler materials” such as tapes and sheaths surrounding the insulation that surrounds a core. These tapes and sheaths maintain a constant circumference/diameter/thickness of the cable as the insulation thickness varies and, thus, must become thicker as the insulation is decreased in thickness according to the depth. It would have been obvious to one skilled in the art to vary the thickness of the insulation in different sections or lengths of the cable along with filler materials in Mizuno, as taught by Occhini, in order to in order to account for the electrical gradient allowed by the hydrostatic pressure exercised externally by the water at every point depending on the depth at which each section of the cable is located and to reduce the weight of certain sections in order to facilitate the laying operation. It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 12 contains the limitations of claims 1-8 and is analyzed as such with respect to those claims. The only added limitations are regarding separating the length into first cable section, second cable section, and a joint that connects said cable sections. Cable sections are disclosed in the cited parts of the prior art.

Regarding Claim 9, Mizuno discloses that the cross- sectional area of the cable remains constant along the fourth length (Fig. 1, 2-4, 11; Abstract; Paragraphs 0015-0017, 0027, 0029, 0031, 0035, 0037, 0039-0042, 0050, 0066, 0069, 0082, 0083).  Mizuno shows parts of the cable that have a constant cross-sectional area. 

Regarding Claim 10, Mizuno discloses that the portion of the core in the third length (i.e. cable connecting portion 101) includes an induction-brazed taper joint (i.e. weld portions 72, 73, 74, 75, 76) (Fig. 1, 2-4, 11; Abstract; Paragraphs 0015-0017, 0027, 0029, 0031, 0035, 0037-0042, 0050, 0066, 0069, 0082, 0083).  Mizuno shows tapering weld portions at the cable connecting portion 101.
Regarding Claim 11, Mizuno discloses that the lengths are distributed axially along the cable (Fig. 1, 2-4, 11; Abstract; Paragraphs 0015-0017, 0027, 0029, 0031, 0035, 0037-0042, 0050, 0066, 0069, 0082, 0083).
Mizuno does not explicitly that it is over a distance of between 1 metre and 20 metres.
It would have been an obvious matter of design choice to have the lengths distributed over a distance between 1 meter and 20 meters, since such  a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 13, Mizuno does not explicitly disclose that the cable is a lead-free cable.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cable be lead-free, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit lead from the cable of Mizuno, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Regarding Claim 15, Mizuno discloses that said insulating material is an ethylene based polymer (i.e. polyethylene) (Paragraph 0002).

Regarding Claim 21, Mizuno discloses that the cross- sectional area of the core remains constant along the third length (Fig. 1, 2-4, 11; Abstract; Paragraphs 0015-0017, 0027, 0029, 0031, 0035, 0037, 0039-0042, 0050, 0066, 0069, 0082, 0083).  Mizuno shows parts of the center conductor that have a constant cross-sectional area. Furthermore, Occhini teaches that, as the thickness of the insulating material changes, the conductor cross-sectional area remains constant. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Mizuno et al. (Japanese Patent Application Publication # JP2012-022820A) in view of Occhini et al. (US Patent # 4,224,462), as applied to claim 1 above, and in further view of Perego et al. (US Patent Application Publication # 2004/0091707).
Regarding Claim 14, Mizuno does not explicitly disclose that the insulated submarine cable includes a water-tree retardant substance.
Perego teaches that the insulated submarine cable includes a water-tree retardant substance (Abstract; Paragraph 0002, 0003, 0005, 0007-0008, 0053).
Perego teaches that it is well known in the art of submarine cables to use a water-tree retardant as an additive in the insulating composition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cable of Mizuno include a water-tree retardant, as taught by Perego, in order to improve the performance of the cable in the water environment in which it is installed. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable Mizuno et al. (Japanese Patent Application Publication # JP2012-022820A) in view of Occhini et al. (US Patent # 4,224,462), as applied to claim 1 above, and in further view of Worzyk (US Patent Application Publication # 2016/0254653).
Regarding Claim 16, Mizuno in view of Occhini does not explicitly disclose a submarine cable bundle comprising a plurality of insulated cables as claimed in claim 1.
Worzyk teaches a submarine cable bundle (i.e. cable bundle 90/290) comprising a plurality of insulated cables (i.e. cables 111/211, 113/213, 115/215) as claimed in claim 1 (Fig. 3 & 4; Abstract; Paragraphs 0001, 0010-0018, 0022, 0023, 0043, 0049, 0053, 0054; Claims 19, 31, 32, 34).
Worzyk teaches that it is well-known in the art of submarine cables to bundle a plurality of cables together as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a cable bundle with a plurality of the insulated cables of Mizuno, as taught by Worzyk, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 17, Mizuno in view of Occhini & Worzyk does not explicitly disclose that the cables in the bundle are arranged such that the respective third lengths of each of the cables, located between the first length and the second length of the cable and along which the core changes in cross-sectional area, are positioned such that they do not coincide with each other at the same axial position along the cable bundle. See analysis for similar limitation in Claim 1 above.
It would have been obvious to one of ordinary skill in the art at the time of  the invention was made to have the cables of modified Mizuno be arranged in the configuration claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Repositioning the cables in the bundle in order to have certain elements not coincide with each other in an axial position is matter of design choice for on skilled in the art. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 18, Mizuno in view of Worzyk does not explicitly disclose that the cables in the bundle include a filler length comprising filler material surrounding the insulating material, and wherein the cables are arranged such that the respective fourth lengths of each of the cables, located between the first and second lengths of the cable and along which the insulating material of the cable changes in thickness and the filler material surrounding the insulating material changes in thickness, are positioned such that they do not coincide with each other at the same axial position along the cable bundle. See analysis for similar limitation in Claim 8 above.
It would have been obvious to one of ordinary skill in the art at the time of  the invention was made to have the cables of modified Mizuno be arranged in the configuration claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Repositioning the cables in the bundle in order to have certain elements not coincide with each other in an axial position is matter of design choice for on skilled in the art. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 19, Mizuno in view of Worzyk does not explicitly disclose that the respective filler lengths of the cables are positioned to such that they at least partially overlap each other along a portion of the cable bundle.
It would have been obvious to one of ordinary skill in the art at the time of  the invention was made to have the cables of modified Mizuno be arranged in the configuration claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Repositioning the cables in the bundle in order to have certain elements partially overlap each other is matter of design choice for on skilled in the art. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 20, Mizuno does not explicitly disclose that the cables in the cable bundle are helically or oscillatorily intertwined.
Worzyk teaches that the cables (i.e. cables 111/211, 113/213, 115/215) in the cable bundle (i.e. cable bundle 90/290) are helically or oscillatorily intertwined (i.e. helically wound)(Fig. 3 & 4; Abstract; Paragraphs 0001, 0010-0018, 0022, 0023, 0043, 0049, 0053, 0054; Claims 19, 31, 32, 34).
Worzyk teaches that it is well-known in the art of submarine cables to bundle a plurality of cables together and configure them to be helically intertwined. It would have been obvious to one of ordinary skill in the art at the time of  the invention was made to have the cables of modified Mizuno be arranged in the configuration claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. The Examiner has included previously presented counterarguments in the present response and believes they still apply. The Applicant has amended the claims include a joint which includes the third length, but such a limitation had been previously addressed in the rejection of claim 10. The Applicant further argues that Occhini teaches different sections of uniform cable joined together by unspecified joints. However, in the Applicant’s claims as currently written, the joint is unspecified beyond its location between the first and second lengths and it including the third length which does not greatly differ to how the claims were written previously since the third length had been covered by the prior art in previous Office Actions. If the Applicant wishes to .
Again, the Applicant argues that Occhini teaches away from precisely tapering the insulation to suit the environment and seems to suggest that that is what the Applicant’s invention does. The Examiner contends that, if precisely tapering the thickness of the insulation and the thickness/cross-sectional area of the conductors is essential to the Applicant’s invention and would help distinguish it from the prior art, then such a limitation should be included in claim 1. The current language of the claims is still considered unpatentable over the combination of the references as they both suggest the limitations, features, and elements of the claims as currently written when combined. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that Mizuno & Occhini do not contemplate the parameters that can impose constraints on the cable that the applicant contemplates, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., managing the positioning of the changes in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, both references cited by the Examiner in the rejection above consider these stresses on the cable joints. Mizuno specifically mentions considering the mechanical stress which may break the cable connecting portion in at least Paragraphs 0013, 0042, 0043, 0074, 0075, 0101, & 0102 and the allowable temperatures and thermal condition in Paragraphs 0002, 0006, 0009, 0011, 0026, 0029, 0044, & 0076. Occhini’s teachings consider the effects of high hydrostatic pressure and higher electrical gradients as shown in the cited parts of that reference. Therefore, the combination of the references considers mechanical as well as electrical and thermal stresses placed on the cable joints and deals with managing the changes in dimensions of the core and the insulator with respect to those stresses.

Conclusion







THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847